Citation Nr: 0216263	
Decision Date: 11/13/02    Archive Date: 11/25/02	

DOCKET NO.  02-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from 
February 1979 to March 1982, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  Arthritis of the lumbar spine was not manifested during 
service, or for many years following separation from service.  

3.  Arthritis of the lumbar spine is not shown to be causally 
or etiologically related to a service-connected disability.  



CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was not incurred 
in or aggravated by active service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
September 2001 rating decision, as well as the statement of 
the case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, the reasons his claim was denied and the 
type of evidence necessary to substantiate his claim.  In 
addition, a November 2001 letter to the veteran specifically 
informed the veteran of the provisions of the VCAA, including 
the division of responsibilities between the veteran and the 
VA in obtaining evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as well as VA treatment records, the 
only health care facility the veteran has identified as 
having relevant medical records.  In addition, records from 
the Social Security Administration have been obtained and the 
veteran was afforded a VA examination to obtain a medical 
opinion in connection with his claim.  The veteran and his 
representative have not made the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide the claim.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  Simply put, the record is complete.  As 
such, the VA has no outstanding duty to inform the veteran 
that any additional evidence or information is needed.  
Moreover, as the record is complete, any further obligation 
under the VCAA for the VA to advise the veteran as to the 
division of responsibilities between the VA and the veteran 
in obtaining evidence is effectively moot.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran essentially contends that his recently diagnosed 
degenerative arthritis of the lumbar spine was caused by or 
is the result of his service-connected knee condition.  The 
veteran relates that he experiences constant back pain, 
cannot bend and has problems with standing, sitting or laying 
down for prolonged periods of time.  He notes that he walks 
with a cane.  Therefore, a favorable determination has been 
requested.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as osteoarthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

That an injury or disease occurred in service alone is not 
enough.  There must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(b).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. § 3.102.  

The evidence for consideration includes the veteran's service 
medical records.  A service medical record dated in 
November 1981 shows the veteran was seen for complaints of 
back pain following lifting.  The assessment following the 
examination was of a pulled muscle.  Service medical records 
reflect that the veteran was seen on three other occasions in 
November 1981.  On the last entry it was noted that the 
veteran had complaints of low back pain for the past 10 days 
on and off, but had been moving a lot and did do physical 
training.  The assessment following the last clinic visit was 
a history of low back pain (doubt).  

VA medical records dated following separation from service do 
not document or record any complaints of low back pain until 
1994.  During a hospitalization in May 1994 and at the time 
of a VA examination in September 1994, both pertaining to the 
right knee, no complaints, treatment or clinical findings 
pertaining to the lumbar spine were noted.  An outpatient 
treatment record dated later in September 1994 shows the 
veteran was seen for complaints of severe low back pain.  At 
that time the veteran reported that he worked in a labor job 
moving 90-pound bags, approximately 500 bags per day, and 
that he did okay until approximately two weeks prior when he 
awoke with severe low back pain.  He reported that he had 
been to the emergency room on three occasions and had been 
prescribed medication symptomatically, but severe pain 
persisted.  The assessment was probably a herniated disc.  VA 
hospital records pertaining to an admission in May 1995 show 
the veteran underwent a right S1 hemilaminectomy and 
diskectomy.  A record dated in April 1997 shows the veteran 
reported that in the past several months his back had become 
as symptomatic as it had ever been, and that the pain was as 
severe as it was prior to his back surgery in May 1995.  A 
report of an MRI of the lumbar spine concluded with an 
impression of degenerative disc disease at L5 - S1 and 
postoperative changes at that level as well.  No herniated 
disc or spinal stenosis was seen.  

A report of a VA examination performed in March 2001 shows 
the veteran reported that his last job as a dock foreman 
ended in 1994 because he was unable to lift secondary to pain 
in his back and his knees.  The veteran indicated that his 
back became a problem particularly in 1994.  Following the 
examination the pertinent diagnosis was arthritis of the 
lumbosacral spine, more likely than not related to the 
derangement of the right knee.  

Records from the Social Security Administration include a 
July 1995 decision which shows the veteran was entitled to a 
period of disability benefits commencing in January 1994 due 
to disabilities which included degenerative arthritis, 
residuals of knee surgeries and depression.  That decision 
contains no information or opinion as to the etiology of the 
veteran's back disability.  

In June 2001 the RO requested an additional medical opinion 
concerning the etiology of the veteran's back disability by a 
board of certified orthopedists.  The memorandum indicated 
that the examiner who performed the March 2001 examination 
did not provide any reasoning or rationale for the conclusion 
that the veteran's lumbar spine arthritis was related to the 
service-connected right knee disorder.  

A report of a VA file review performed in August 2001 by an 
orthopedist reflects that the veteran's claims file 
identified a long-standing problem with the right knee.  The 
examiner summarized treatment and procedures pertaining to 
the right knee.  It was also noted that the history available 
from the claims file indicated a herniated disc from a job-
related injury in 1994 and subsequent surgery.  The pertinent 
diagnosis following the file review was lumbar laminectomy at 
L5 - S1 with MRI evidence of degenerative disc disease.  The 
examiner commented that the prior disc surgery with 
degenerative disc disease could produce back pain with no 
relationship at all necessary with the knee.  The examiner 
found nothing in the medical record to suggest a relationship 
between the veteran's service-connected right knee with the 
low back.  He indicated that the back was secondary to a job-
related injury which led to the lumbar laminectomy and could 
be productive of post laminectomy syndrome and pain.  He 
concluded that it was not likely that the veteran's right 
knee disorder is in any way related to the complaints 
regarding the back.  The examiner concluded that the examiner 
who performed the March 2001 examination provided no 
explanation or rationale to explain a relationship between 
the right knee and back.  

Based on this record and evidence, it is apparent that the 
lumbar spine arthritis was not manifested during service or 
within one year of separation from service, nor does that 
veteran contend that this disorder was present during service 
or shortly following separation from service.  Rather, he 
contends that his service-connected right knee led to the 
development of the degenerative arthritis of the lumbar 
spine.  While there is one opinion, from the March 2001 VA 
examination, which supports the veteran's contention, there 
is also the opinion obtained following a review of the 
veteran's claims file in August 2001 that does not support 
the veteran's position.  

In analyzing the merits of the claim, the Board finds that 
service connection for degenerative arthritis of the lumbar 
spine must be denied.  The law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Ray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered all 
material evidence of record.  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332, 229 (1995).  

In this regard, the Board finds that the evidence that weighs 
against the veteran's claim, specifically the August 2001 
medical opinion, is more probative than the March 2001 
opinion that supports the claim.  Specifically, the 
August 2001 opinion was based on a complete review of the 
veteran's claims file and his clinical history.  In contrast, 
the March 2001 opinion was not based on a review of the 
veteran's complete claims file and was based on the history 
provided by the veteran.  For example, the veteran related 
that he had to leave his last job because he was unable to 
lift secondary to his back and his knees.  However, 
contemporaneous medical records clearly reflect that the 
veteran sustained an injury at work following a lifting 
injury without any indication that the veteran's right knee 
was in any way involved.  Also, the opinion rendered 
following the March 2001 examination was a bare conclusion 
without any rationale or support, whereas the opinion 
rendered following the August 2001 examination clearly 
provided a rationale based on a review of the medical 
evidence.  That physician specifically explained that the 
veteran sustained a herniated disc following a lifting injury 
at work and the fact that pain continued following subsequent 
surgery was not uncommon.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions.)  In this regard, when the veteran was initially 
diagnosed with a herniated disc, he only reported that he had 
been lifting approximately 500, 90-pound bags a day and made 
no reference to his right knee.  The Board finds that the 
veteran's statements made during the course of medical 
treatment at the time of the initial treatment to be more 
credible than other later dated statements in which he 
suggests a relationship to the service-connected right knee.  
Hence, the opinion provided following the March 2001 VA 
examination is less probative than the opinion provided by 
the orthopedist who provided the opinion in August 2001.  

For the forgoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for degenerative arthritis of the lumbar spine.  The disorder 
was not shown during service or within one year of separation 
from service, and the weight of the medical evidence reflects 
that the veteran's back disorder, including the degenerative 
arthritis is related to a work-related injury, unrelated to 
the service-connected right knee disability.  Accordingly, 
the Board concludes that the claim for service connection 
must be denied.  



ORDER

Service connection for degenerative arthritis of the lumbar 
spine is denied.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

